Order denying motion to direct payment of balance of deposit to the receiver reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The moneys on deposit with the trust company were deposited in that trust company pursuant to an order of the court appointing a receiver. The trust company was specifically mentioned as a depositary. The trust company, therefore, had notice of the nature of the deposit of the moneys. In our opinion, moneys deposited by a receiver of rents and profits in a foreclosure action in a bank, pursuant to direction that the moneys be deposited in that bank, are court funds, and the deposit is in the nature of a trust. By accepting the trust the bank becomes in effect a party to the action and amenable to the summary directions of the court. It appearing that the directions of Federal and State authorities affect the ordinary and usual deposits, where the relationship of debtor and creditor exists, those directions have no application here. Lazansky, P. J., Young and Kapper, JJ., concur; Hagarty, J., dissents and votes to affirm; Scudder, J., not voting.